Citation Nr: 1436399	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to in-service Agent Orange herbicide exposure.

2.  Entitlement to service connection for an ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


REMAND

The Veteran seeks service connection for a skin disorder of the back, face, and lower extremities that he attributes to in-service exposure to Agent Orange herbicides in Vietnam.  He also seeks service connection for an ulcer.

In August 2010, the Veteran claimed that he was treated for a skin disorder and an ulcer at the Nashville VA Medical Center (VAMC) from January 1970 to December 1975.  The Veteran asked the RO to obtain the VAMC medical records from this treatment period.  

In September 2010, the RO requested records from the Nashville VAMC, along with a negative response if these records could not be located.  In response, the Nashville VAMC only provided treatment records beginning in December 1989, without any indication that earlier records were unavailable.  Therefore, corrective action is required.

When VA is put on notice of the existence of specific medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must attempt to obtain the Veteran's VAMC treatment records from 1970 to 1975.  If these records are unavailable, the RO must notify the Veteran and provide him with an opportunity to respond.

As for the Veteran's claimed skin disorder, his post-service treatment records reflect that he had a cyst removed from his mid-back in August 2005.  A September 2005 medical report noted that the cyst "healed well with no sign of complications."  Subsequent treatment records are silent as to any current skin disorder.  

Based on these circumstances, including the alleged post-service treatment referenced above, the RO must provide the Veteran a final opportunity to identify or submit any post-service records that would substantiate his claimed skin condition.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and request that he identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for any skin disorder or ulcer.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of his response, the RO must obtain all treatment records from the VA Medical Center in Nashville, Tennessee, from 1970 to 1975.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The RO must notify the Veteran that it is his responsibility to cooperate in the development of the claims.  38 C.F.R. § 3.158 (2013). 
The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above actions, along with any additional development triggered as a result thereof, the RO must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



